DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the set of claims received on 16 March 2022. Claims 1-15 are currently pending.
Drawings
	The drawings received on 16 March 2022 are accepted by the examiner.
Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 9 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 5 of prior U.S. Patent No. 11,304,736. This is a statutory double patenting rejection.
The only difference in wording between claim 9 of the current application and claim 5 of the patent claim is as follows (see bolded words/phrases).
Claim 9: wherein one second bridge having the smaller cross-section and connecting two neighboring second screw orifices is offset relative to the second line in a direction away from the first line (see lines 10-12 of claim 1)
Claim 5: wherein the one or more of the second bridges having the smaller cross-section and connecting the two neighboring second screw orifices are offset relative to the second line in a direction away from the first line (see lines 4-7 of claim 5)
A reliable test for double patenting under 35 U.S.C. 101 is whether a claim in the application could be literally infringed without literally infringing a corresponding claim in the patent (see In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970)). It is the examiner’s position that the difference in wording does not preclude claim 9 from infringing on claim 5, and claim 5 from infringing on claim 9.
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,304,736. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than the patent claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernstein et al. (U.S. Patent Application Publication 2018/0125547).
	Regarding claims 1-4, 8 and 12-13, Bernstein et al. disclose (as to claim 1) a monolithic rib plate (52, see Figure 1) comprising multiple first screw orifices (70) located substantially along a first line (i.e. a line passing through all instances of 70 as best seen in Figure 2) and connected by first bridges (i.e. bridges defined by portions of 56 located between each instance of 70 as best seen in Figure 2); multiple second screw orifices (112) located laterally on one side of (i.e. due to their extension from 52 via 104) the first line and connected by second bridges (i.e. bridges defined by portions of 60 located between each instance of 112 as best seen in Figure 5), wherein one or more of the second bridges have a smaller cross-section (i.e. cross-section of each second bridge defined between each instance of 112 and 144 as best seen in Figure 5) than the first bridges (i.e. cross-section of each first bridge defined between each instance of 70 as best seen in Figure 2); and third bridges (104), each connecting one of the second screw orifices with one of the first screw orifices (connection as best seen in Figure 2), wherein each second screw orifice has a center point (i.e. point defined along 160 as best seen in Figure 5) and wherein a second line (i.e. line extending along 160 as best seen in Figure 5) extends through the center points of two neighboring second screw orifices (i.e. two instances of 112 as best seen in Figure 5), and wherein one second bridge having the smaller cross-section and connecting the two neighboring second screw orifices is offset relative to the second line in a direction (i.e. direction defined toward bottom as best seen in Figure 5) away from the first line (i.e. due to the first and second bridges being offset relative to one another and the second bridge extending both toward the top of and the bottom of 160 as best seen in Figure 5, the second bridge can be interpreted as extending away from the first line), wherein (as to claim 2) the second screw orifices each have a curved cross-section (i.e. due to curvature of 125, see Figure 5), wherein (as to claim 3) the one or more second bridges having the smaller cross-section are more flexible than the first bridges (i.e. due to the width of the cross-section of the second bridge being smaller than the width of the cross-section of the first bridge, the second bridge would be more flexible than the first bridge), wherein (as to claim 4) one or more of the third bridges are more flexible than the first bridges (i.e. due to the collapsible nature of 104), wherein (as to claim 8) at least one of the third bridges is concavely shaped on its side (i.e. top-side of top-most instance of 104, or bottom-side of bottom-most instance of 104 as best seen in Figure 8) facing away from the first line, wherein (as to claim 12) one or more of the first and second screw orifices (e.g. 70) comprises an engagement portion (71/72) capable of engage a threaded head of a polyaxial locking screw at a selected angular orientation (see paragraph 0061), and wherein (as to claim 13) the first screw orifices and the second screw orifices define respective central screw axes (130) which are angled to each other (see Figure 9) (see Figures 1-17, and paragraphs 0057-0107).
Regarding claim 14, Bernstein et al. disclose a rib plate system (50) comprising a monolithic rib plate (52, see Figure 1) comprising multiple first screw orifices (70) located substantially along a first line (i.e. a line passing through all instances of 70 as best seen in Figure 2) and connected by first bridges (i.e. bridges defined by portions of 56 located between each instance of 70 as best seen in Figure 2); multiple second screw orifices (112) located laterally on one side of (i.e. due to their extension from 52 via 104) the first line and connected by second bridges (i.e. bridges defined by portions of 60 located between each instance of 112 as best seen in Figure 5), wherein one or more of the second bridges have a smaller cross-section (i.e. cross-section of each second bridge defined between each instance of 112 and 144 as best seen in Figure 5) than the first bridges (i.e. cross-section of each first bridge defined between each instance of 70 as best seen in Figure 2); third bridges (104), each connecting one of the second screw orifices with one of the first screw orifices (connection as best seen in Figure 2); and a tool (410) capable of bending the monolithic rib plate (see transition from Figure 27 to Figure 28), wherein each second screw orifice has a center point (i.e. point defined along 160 as best seen in Figure 5) and wherein a second line (i.e. line extending along 160 as best seen in Figure 5) extends through the center points of two neighboring second screw orifices (i.e. two instances of 112 as best seen in Figure 5), and wherein one second bridge having the smaller cross-section and connecting the two neighboring second screw orifices is offset relative to the second line in a direction (i.e. direction defined toward bottom as best seen in Figure 5) away from the first line (i.e. due to the first and second bridges being offset relative to one another and the second bridge extending both toward the top of and the bottom of 160 as best seen in Figure 5, the second bridge can be interpreted as extending away from the first line) (see Figures 1-17, and paragraphs 0057-0107).
	Regarding claim 15, Bernstein et al. disclose a monolithic rib plate (52, see Figure 1) comprising multiple first screw orifices (70) located substantially along a first line (i.e. a line passing through all instances of 70 as best seen in Figure 2) and connected by first bridges (i.e. bridges defined by portions of 56 located between each instance of 70 as best seen in Figure 2); multiple second screw orifices (112) located laterally on one side of (i.e. due to their extension from 52 via 104) the first line and connected by second bridges (i.e. bridges defined by portions of 60 located between each instance of 112 as best seen in Figure 5); and third bridges (104), each connecting one of the second screw orifices with one of the first screw orifices (connection as best seen in Figure 2), wherein each second screw orifice has a center point (i.e. point defined along 160 as best seen in Figure 5) and wherein a second line (i.e. line extending along 160 as best seen in Figure 5) extends through the center points of two neighboring second screw orifices (i.e. two instances of 112 as best seen in Figure 5), one or more of the second bridges have a smaller cross-section (i.e. cross-section of each second bridge defined between each instance of 112 and 144 as best seen in Figure 5) than the first bridges (i.e. cross-section of each first bridge defined between each instance of 70 as best seen in Figure 2), and one second bridge having the smaller cross-section and connecting the two neighboring second screw orifices is offset relative to the second line in a direction (i.e. direction defined toward bottom as best seen in Figure 5) away from the first line (i.e. due to the first and second bridges being offset relative to one another and the second bridge extending both toward the top of and the bottom of 160 as best seen in Figure 5, the second bridge can be interpreted as extending away from the first line) (see Figures 1-17, and paragraphs 0057-0107).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al. (U.S. Patent Application Publication 2018/0125547), as applied to claim 1 above.
	Bernstein et al. disclose the claimed invention except for wherein at least the one or more of the second bridges having the smaller cross-section are concavely shaped on their side facing the first line.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Bernstein et al. with wherein at least the one or more of the second bridges having the smaller cross-section are concavely shaped on their side facing the first line, in order to provide a desired shape for conforming to or providing support for bone, since the applicant has not disclosed that such solves any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a shaped bridge (see In re Dailey and Eilers, 149 USPQ 47 (1966)).
Allowable Subject Matter
Claims 6-7 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775